Citation Nr: 1219543	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for arthritis of the right wrist. 

3.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

4.  Entitlement to service connection for residuals of head injury. 

5.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975 and from May 1980 to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the claims.  

The claims were remanded by the Board in May 2010 for additional development.  The actions directed by the Board have been accomplished and the matters returned for appellate review.  

The Board previously referred the issues of service connection of hepatitis, chest pains, high blood pressure, and muscle spasm around the sixth rib.  Review of the claims folder reveals that they still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case before any of the claims can be adjudicated.  

The Veteran submitted a decision made by the Social Security Administration (SSA) in which benefits from that agency were granted for several disabilities, to include cervical degenerative joint disease and bilateral carpal tunnel syndrome.  Despite this submission, the RO/AMC made no efforts to obtain the Veteran's medical and legal documents from the SSA.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

The Veteran reports being on convalescent leave following the in-service motor vehicle accident in 1982 and requests that active duty administrative records be examined.  The Veteran's service personnel records have not been obtained.  This must be rectified on remand.  

The Veteran also reports receiving treatment from Balboa Naval Hospital in San Diego, California, following the in-service motor vehicle accident in 1982.  Review of the available service treatment records does not include records from this facility.  On remand, the RO/AMC should make efforts to obtain them.  

It appears that the Veteran was injured in a work-related accident while working for the Department of the Navy.  See April 2011 statement in support of claim.  He has submitted treatment records from the Naval Hospital, Branch Clinic, Bangor in Bremerton, Washington, dated in November and December 1986, but it is unclear whether these represent the Veteran's complete records.  On remand, the RO/AMC should make efforts to obtain the Veteran's complete treatment records from the Department of the Navy, as outlined in 38 C.F.R. § 3.159(c)(2).  

It also appears that the Veteran has filed several claims through Workers' Compensation.  One appears to be related to the injury sustained while working with the Department of the Navy in November 1986.  See U.S. Department of Labor Form CA-20.  Another appears to be related to an injury sustained while working at the Seattle VA Medical Center in February 2007.  See October 2007 occupational medicine record from Group Health Cooperative.  The records associated with the Workers' Compensation claim(s) should be obtained.  

Finally, the Board remanded the claims associated with a left shoulder disability and a neck disorder for a VA examination, which was conducted in November 2011.  The VA examiner incorrectly stated that there were no records that indicate the Veteran was involved in a motor vehicle accident in 1982 or any records indicating that he was treated for any injuries of his neck, shoulder or arm while on active duty.  As noted in the Board's previous remand, service treatment records document in-service complaints pertaining to the neck and left shoulder.  In addition, the service treatment records most certainly corroborate that the Veteran was involved in a motor vehicle accident in July 1982.  Given the foregoing, the claims folder must be returned to the VA examiner who provided the November 2011 opinion for an addendum.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Puget Sound VA Healthcare System (Seattle and American Lake divisions), dated since November 2011.  

2.  Obtain the Veteran's Official Military Personnel File (OMPF).  

3.  Contact Balboa Naval Hospital in San Diego, California, and request all available medical records associated with the Veteran's treatment for injuries sustained in a motor vehicle accident in July 1982.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Obtain the Veteran's complete treatment records from the Department of the Navy, as outlined in 38 C.F.R. § 3.159 (c)(2).  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

5.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

6.  Make arrangements to obtain the records associated with the Veteran's claim(s) for Workers' Compensation.  

7.  When the foregoing development has been completed, return the claims file and a copy of this remand to the VA examiner who conducted the November 2011 VA examination.  Based on the review of the examination and claims folder, to include review of any additional service treatment, SSA, and/or Workers' Compensation records obtained, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed left shoulder and cervical spine disorders had their onset during active service or are related to any in-service disease, event, or injury.  

The examiner is specifically notified that an in-service motor vehicle accident is documented in the service treatment records as having occurred in July 1982 and that the Veteran was treated for problems related to his neck and left shoulder following the accident.  

If the November 2011 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, preferably with discussion of the in-service motor vehicle accident, the post-service motor vehicle accident, and the post-service complaints of work-related injury to the neck and shoulder.

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

9.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims 

for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



